Citation Nr: 1027268	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-10 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

In A June 2009 decision, the Board denied the Veteran's appeal.  
The Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2010, the Court 
granted a joint motion of the parties, vacated the Board's 
decision, and remanded the case to the Board for action 
consistent with the joint motion.  The case has been returned to 
the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its previous decision the Board found that there was no 
competent evidence linking the Veteran's current hearing loss to 
service.  The Board noted that the Veteran contended that his 
hearing loss was related to noise exposure and had recently 
contended that it was related to an assault in service.

The basis for the Joint Motion was that the Board had not 
properly considered the Veteran's theory that his hearing loss 
was related to an assault in service.  The parties noted that the 
only medical opinion was provided by a VA examiner following a 
December 2006 examination, and that examiner provided an opinion 
only as to the link between the current hearing loss and in-
service noise exposure.  The examiner did not provide an opinion 
as to whether the hearing loss was the result of the reported 
assault.

The Board construes the joint motion as requiring that the 
Veteran be afforded a new examination to assess the relationship 
between the current hearing loss and service.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology 
examination to determine the etiology of any 
current hearing loss.  The examiner should 
review the claims folder and note such review 
in the examination report or an addendum.  
The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that current 
hearing loss is the result of noise exposure, 
the reported assault during service, or other 
injury or disease in active service.  The 
examiner should provide a rationale for the 
opinion. 

The examiner is advised that the Veteran is 
competent to report injuries, including noise 
exposure, as well as symptoms, and that his 
reports must be considered in formulating the 
requested opinion.  The examiner is also 
advised that the absence of evidence in the 
service treatment records is an insufficient 
basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion 
without resort to speculation, the examiner 
should provide an explanation as to why this 
is so and note what, if any, additional 
evidence would permit such an opinion to be 
made.

2.  If the benefit sought on appeal is not 
granted, a supplemental statement of the case 
should be issued.  The case should be 
returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


